                                1   WEIL, GOTSHAL & MANGES LLP
                                    Stephen Karotkin (pro hac vice)
                                2   (stephen.karotkin@weil.com)
                                    Jessica Liou (pro hac vice)
                                3   (jessica.liou@weil.com)
                                    Matthew Goren (pro hac vice)
                                4   (matthew.goren@weil.com)
                                    New York, NY 10153-0119
                                5   Tel: (212) 310-8000
                                    Fax: (212) 310-8007
                                6

                                7   KELLER & BENVENUTTI LLP
                                    Tobias S. Keller (#151445)
                                8   (tkeller@kellerbenvenutti.com)
                                    Jane Kim (#298192)
                                9   (jkim@kellerbenvenutti.com)
                                    650 California Street, Suite 1900
                               10   San Francisco, CA 94108
                                    Tel: (415) 496-6723
                               11   Fax: (415) 636-9251
                               12   Proposed Attorneys for Debtors
                                    and Debtors in Possession
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                               14
      767 Fifth Avenue




                                                              UNITED STATES BANKRUPTCY COURT
                               15
                                                              NORTHERN DISTRICT OF CALIFORNIA
                               16
                                                                      SAN FRANCISCO DIVISION
                               17

                               18
                                    In re:                                              Case No. 19-30088 (DM)
                               19                                                       Chapter 11
                                    PG&E CORPORATION,
                               20                                                       (Lead Case)
                                              - and -
                               21                                                       (Jointly Administered)
                                    PACIFIC GAS AND ELECTRIC
                               22   COMPANY,                                            -and-

                               23                                Debtors.               Adv. Pro. No. 19-03003 (DM)
                               24    Affects PG&E Corporation
                                     Affects Pacific Gas and Electric Company          NOTICE OF AGENDA FOR FEBRUARY
                               25   Affects both Debtors                              27, 2019 OMNIBUS HEARING (1:30 P.M.)

                               26   * All papers shall be filed in the lead case,       Date: February 27, 2019
                                    No. 19-30088 (DM)                                   Time: 1:30 p.m. (Pacific Time)
                               27                                                       Place: United States Bankruptcy Court
                                                                                               Courtroom 17, 16th Floor
                               28
                                                                                               San Francisco, CA 94102

                                    NOTICE OF AGENDA
                             Case: 19-30088     Doc#FOR
                                                     666       Filed: 02/26/19      Entered: 02/26/19 12:21:30    Page 1 of 3
                                    FEBRUARY 27, 2019 OMNIBUS HEARING (1:30 P.M.)
                                1                                 PROPOSED AGENDA FOR
                                                             FEBRUARY 27, 2019 OMNIBUS HEARING
                                2                             MATTERS TO BE HEARD AT 1:30 P.M.
                                3
                                      I.   ADVERSARY PROCEEDING: PG&E v. FERC, Adv. Pro. No. 19-03003 (DM).
                                4
                                          1.       OCUC Motion to Intervene. Official Committee of Unsecured Creditors’
                                5   Motion to Intervene in Adversary Proceeding [AP Dkt. 96].

                                6                  Response Deadline: Pursuant to the Court’s order shortening time [AP
                                                   Dkt. 105], any response or opposition may be presented orally at the hearing.
                                7
                                                   Responses Filed:
                                8

                                9                  A.      Opposition to Official Committee of Unsecured Creditors’ Motion to
                                                           Intervene in Adversary proceeding; Memorandum of Points and
                               10                          Authorities [AP Dkt. 106].

                               11                  Status: The matter is going forward.

                               12           2.     Debtors’ Motion for Preliminary Injunction. Debtor’s Motion for Preliminary
                                    Injunction and Memorandum of Points and Authorities in Support [AP Dkt. 2].
                               13
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                   Response Deadline: Pursuant to the Court’s Order Regarding Briefing and
                               14
                                                   Scheduling on Debtors’ Motion for Preliminary Injunction [AP Dkt. 91],
      767 Fifth Avenue




                               15                  Defendant FERC’s brief in opposition was due February 15, 2019, and the PPA
                                                   Counterparties’ brief in opposition was due at 5:00 p.m. (Pacific Time) on
                               16                  February 22, 2019.
                               17                  Responses Filed:
                               18                  A.      Chevron Response. Chevron U.S.A. Inc.’s Joinder and Amicus Brief
                                                           Support of Complaint and Motion for Preliminary Injunction (Docket #1
                               19
                                                           and #2) [AP Dkt. 75].
                               20
                                                           i. Notice of Withdrawal of Document filed at Docket No. 75. [AP Dkt.
                               21                             107].

                               22                  B.      FERC Response. Defendant Federal Energy Regulatory Commission’s
                                                           Response in Opposition to Debtors’ Motion for a Preliminary Injunction
                               23                          and Motion to Dismiss [AP Dkt 87].
                               24
                                                   C.      PPA Counterparties’ Response. PPA Counterparties’ Opposition to
                               25                          Debtors’ Motion for Preliminary Injunction [AP Dkt. 99].

                               26                          i. Declaration of Frank R. Lindh in Support of the PPA Counterparties’
                                                              Opposition to Debtors’ Motion for Preliminary Injunction [AP Dkt.
                               27                             100].
                               28

                                    NOTICE OF AGENDA
                             Case: 19-30088     Doc#FOR
                                                     666      Filed: 02/26/19    Entered: 02/26/19 12:21:30       Page 2 of 3
                                    FEBRUARY 27, 2019 HEARING (1:30 P.M.)       -2-
                                1                          ii. Declaration of William L. Massey in Opposition to Debtors’ Motion
                                                               for Injunctive Relief [AP Dkt 101].
                                2
                                                           iii. Request to Take Judicial Notice in Support of the PPA Counterparties’
                                3                               Opposition to Debtors’ Motion for Preliminary Injunction [AP Dkt.
                                4                               102].

                                5                  Related Documents:

                                6                  D.      Declaration of Fong Wan in Support of Debtors’ Motion for Preliminary
                                                           Injunction [AP Dkt. 3].
                                7
                                                   E.      Debtors’ Request for Judicial Notice in Support of Motion for Preliminary
                                8                          Injunction [AP Dkt. 4].
                                9
                                                   Status: Pursuant to the Court’s Order Regarding Briefing and Scheduling on
                               10                  Debtors’ Motion for Preliminary Injunction [AP Dkt. 91], the Court will hold a
                                                   status and scheduling conference, at which the Court intends to set a rescheduled
                               11                  hearing date on the Debtors’ Motion for Preliminary Injunction, and address other
                                                   matters related to the conduct of the hearing.
                               12
                                            PLEASE TAKE NOTICE that copies of any papers filed with the court and referenced
                               13   herein can be viewed and/or obtained: (i) by accessing the Court’s website at
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                               14   http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450
                                    Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims
      767 Fifth Avenue




                               15   agent, Prime Clerk LLC, at https://restructuring.primeclerk.com/pge or by calling (844) 339-
                                    4217 (toll free) for U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-
                               16   mail at:pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents
                                    on the Bankruptcy Court’s website.
                               17

                               18   Dated: February 26, 2019                          WEIL, GOTSHAL & MANGES LLP
                               19                                                     KELLER & BENVENUTTI LLP
                               20                                                     By: /s/ Jane Kim
                               21                                                               Jane Kim
                                                                                      Proposed Attorneys for Debtors and
                               22
                                                                                      Debtors in Possession
                               23

                               24

                               25

                               26

                               27

                               28

                                    NOTICE OF AGENDA
                             Case: 19-30088     Doc#FOR
                                                     666      Filed: 02/26/19    Entered: 02/26/19 12:21:30       Page 3 of 3
                                    FEBRUARY 27, 2019 HEARING (1:30 P.M.)       -3-
